Citation Nr: 0946800	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for scars of the chest, 
arms, and back, as due to exposure to herbicides.

3.  Entitlement to service connection for scars of the chest, 
arms, and back, on a direct basis.

4.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits 
calculated in the amount of $48,328.12, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the VA 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, that determined that new and material evidence 
was not received to reopen the claim for service connection 
for a back disability and also denied service connection for 
scars of the chest, arms, and back.  The Veteran appealed 
those issues.  

This matter also comes before the Board on appeal from an 
August 2004 decision of the RO that reduced the Veteran's VA 
compensation benefits based on a determination that the 
Veteran was a fugitive felon between March 20, 2001 and 
October 8, 2003.  This action resulted in the creation of an 
overpayment in the amount of $48,328.12.  The Veteran 
disagreed with that determination to reduce his benefits 
(i.e., the validity of the debt) and he also requested a 
waiver of the recovery of the overpayment.  In a March 2005 
decision, the Committee on Waivers and Compromises 
(Committee) denied the Veteran's request for a waiver of the 
recovery of the overpayment at issue.  The Veteran appealed 
that matter.  

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  

The issues of entitlement to service connection for keloid 
scars of the chest, arms, and back, on a direct basis, as 
well as entitlement to a waiver of recovery of an overpayment 
of VA compensation benefits calculated in the amount of 
$48,328.12, to include the question of whether the 
overpayment was properly created addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1997, the RO denied service connection for a 
back disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's September 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not currently have a back disability 
attributable to active service.  

4.  The Veteran served in Vietnam.  

5.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and keloid scars.


CONCLUSIONS OF LAW

1.  The RO's September 1997 rating decision that denied 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's September 1997 rating decision; thus, the claim of 
service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Keloid scars of the chest, arms, and back may not be 
presumed to be the result of herbicide exposure during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (Wet 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in May and June 2003 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  

The VCAA letters told the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

As the claim for service connection for a back disorder is, 
in fact, being reopened, any potential violation of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(VCAA notice requirements with respect to reopening claims), 
is rendered moot.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The claimant was also afforded a VA examination in June 2007 
to assess whether he has a back disability that is related to 
service.  38 C.F.R. § 3.159(c)(4).  This examination is 
adequate as the claims files were reviewed, the examiner 
reviewed the pertinent history, examined the Veteran, and 
provided rationale.  The records satisfy 38 C.F.R. § 3.326.  

With regard to the claim of service connection for scars due 
to herbicides exposure, the matter of direct service 
connection has been remanded for an examination.  The matter 
of whether keloid scars is one of the presumptive disorders 
involves application of the law and regulations and a VA 
examination is not needed.  See Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

New and Material Evidence to Reopen Claim For
Service Connection for a Back Disability

In a September 1997 rating decision, the RO denied service 
connection for a back disability on the basis that, although 
the Veteran had mild low back strain in 1971 during service, 
that incident resolved and there was no current disability.  
A notice of disagreement was not received within the 
subsequent one-year period.  Therefore, the RO's September 
1997 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA medical records.  VA outpatient records reflect 
multiple complaints of low back pain in the 2000s.  In March 
2003, the Veteran reported that he had low back pain since 
service.  This additional evidence is new and material since 
it suggests low back pathology since service.  In considering 
whether to reopen a claim, VA must assume the credibility of 
the aforementioned evidence which supports the Veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and material evidence has been received since the 
September 1997 rating decision, and the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

The medical evidence that the Veteran continued to suffer 
from a back disorder pertains to the previously unestablished 
element of a link between a current back disability and 
service.  For purposes of the new and material determination, 
and consistent with Hodge, this evidence certainly 
contributes to a more complete picture of the circumstances 
surrounding the Veteran's claim of having an injury or 
disorder related to service.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a back disorder is reopened. However, once a 
claim is reopened, the Board must consider the appellant's 
claim for service connection for a back disorder on a de novo 
basis.

Service Connection for a Back Disability

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report back pain, the 
medical opinion of the VA examiner who conducted an 
examination in June 2007 is more probative than the Veteran's 
complaints as the VA examiner is a medical professional who 
reviewed the records, examined the Veteran, and provided a 
medical opinion with regard to a complex medical assessment.  
See Jandreau; see also Woehlaert.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran was afforded a VA examination in June 2007 to 
resolve whether or not he had a current back disability that 
was etiologically related to service.  The VA examiner 
reviewed the claims file to include the service treatment 
records as well as the post-service VA medical records.  The 
Veteran's subjective complaints of low back pain with 
radiation to the legs and numbness and tingling were noted.  
Physical examination, however, showed that the Veteran's low 
back was normal.  The examiner opined that, in spite of the 
Veteran's subjective complaints, there was no evidence to 
support a diagnosis of a back disability.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Pain, alone, however, without 
a diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part, appeal dismissed in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can 
be considered a disability). 

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  The most probative evidence, the VA examiner's 
opinion, establishes that there is no current back 
disability.  Since the Veteran does not have a back 
disability which is attributable to service, service 
connection is not warranted.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim of service connection for a back disability, 
and it must be denied.

Service Connection for Scars of the Chest, Arms, and Back,
As Due to Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C.A. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which report 
a positive relative risk to the number of studies which 
report a negative relative risk for a particular condition is 
not a valid method for determining whether the weight of 
evidence overall supports a finding that there is or is not a 
positive association between herbicide exposure and the 
subsequent development of the particular condition.  Because 
of differences in statistical significance, confidence 
levels, control for confounding factors, bias, and other 
pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight 
of the evidence concerning specific diseases.  Section 3 of 
the Act directs the Secretary of VA to seek to enter into an 
agreement with the NAS to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure.  The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes did not 
exist.  The Secretary also reiterated that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32,395 (June 12, 2007).

The Veteran has post-service diagnoses of keloid scars of the 
chest, arms, and back.  However, he has not been diagnosed as 
having chloracne or other acneform disease consistent with 
chloracne, nor does he assert that he has those skin 
disorders.  

Keloid scarring of the skin is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  Based on the provisions 
outlined above, the Secretary has determined that there is no 
positive association between herbicide exposure and the 
development of any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Accordingly, keloid scarring may 
not be presumed to have been incurred during active military 
service due to herbicide exposure including Agent Orange 
exposure and service connection is not warranted for that 
claimed disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994/

The Veteran served in Vietnam and he is presumed exposed to 
herbicide agents at that time.  However, as indicated above, 
keloid scarring of the skin is not a presumptive disorder for 
herbicide exposure and there is no competent evidence showing 
that the currently diagnosed keloid scarring of the skin is 
otherwise related to inservice Agent Orange or other 
herbicide exposure.  As noted, the Veteran is not competent 
to make that complicated assessment and the Board finds the 
NAS reports to be more probative than the Veteran's bare 
unsupported assertions on that matter as they are based on 
competent scientific data.  The matter of direct service 
connection is addressed in the Remand portion of this 
decision.  


ORDER

Service connection for a back disability is denied.  

Service connection for scars of the chest, arms, and back, as 
due to exposure to herbicides, is denied.  


REMAND

Regarding the issue of entitlement to service connection for 
scars of the chest, arms, and back, on a direct basis, there 
is VA medical evidence that suggests that the Veteran's 
currently diagnosed keloid scars are related to service.  For 
example, in May 2006, a VA examiner noted that the Veteran 
had a history of over 30 years of keloid scars that were the 
result of shells from an M-16 that hit him while he was in 
Vietnam.  It appears from this record, that the Veteran 
provided his own history and a review of the records was not 
conducted.  

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required and a VA examination should be 
afforded to the Veteran to make this complex medical 
determination.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition, the Board notes that the VCAA notification 
specifically referred to the arms and not the other affected 
areas.  Therefore, an additional VCAA letter pertaining to 
service connection for scars of the Veteran's chest, arms, 
and back should be sent to him.  

Regarding the waiver claim, as noted in the introductory 
portion of this decision, the RO reduced the Veteran's 
compensation benefits based on a determination that the 
Veteran was a fugitive felon between March 20, 2001 and 
October 8, 2003.  The Veteran disagreed with the reduction, 
but also requested a waiver of the recovery of the debt, 
which totals $48,328.12.  

At his Board hearing, the Veteran continued to dispute the 
creation of the debt and submitted documentation on his 
behalf that purports to establish that he was never a 
fugitive felon.  

Because the Veteran disagreed with the reduction and 
challenged the proper creation of the debt, further appellate 
review by the Board with regard to the Veteran's waiver claim 
must be deferred pending readjudication of his challenge to 
the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991) ("when a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the Veteran's 
challenge to the lawfulness of the debt asserted against him 
or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when 
a veteran challenges the validity of the debt and seeks 
waiver of the debt, the [RO] must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt before referring the waiver request to 
the Committee on Waivers and Compromises).  

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  
Resolution of the creation issue should precede consideration 
of the waiver issue.

The Veteran should also be provided the opportunity to 
provide his current financial information via a financial 
status report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as to 
the issue of service connection for scars of 
the chest, arms, and back.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

a. inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

b.  inform the claimant about the 
information and evidence that VA will seek 
to provide; and 

c.	inform the claimant about the 
information and evidence the claimant 
is expected to provide

2.	Then, the RO/AMC should schedule the 
Veteran for a VA skin examination, 
preferably performed by a dermatologist 
(if available) to determine the etiology 
of any current scars of the chest, arms, 
and back.  A complete history of the 
claimed disorders should be obtained from 
the Veteran.  All indicated tests and 
studies, including X-rays if warranted, 
should be accomplished, and all clinical 
findings reported in detail.  The examiner 
should review the claims folders prior to 
examination and conduct a physical 
examination.  

a.	The examiner must then address 
whether it is at least as likely 
as not (i.e., is there a 50/50 
chance) that any current scars of 
the Veteran's chest, arms, and 
back had their clinical onset 
during service or are related to 
any in-service disease, event, or 
injury, or whether such a finding 
is unlikely (less than a 50/50 
chance).  

b.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.  

c.	Any opinion offered MUST be 
accompanied by a fully 
explanatory written rationale.

3.	The Veteran should be provided the 
opportunity to provide financial 
information via a financial status 
report form.  

4.	The RO/AMC should then readjudicate 
the claim of entitlement to service 
connection for scars of the chest, 
arms, and back, in light of all of the 
evidence of record.  If this issue 
remains denied, the Veteran (and his 
representative) should be provided 
with a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

5.	The matter of whether the creation of 
the debt at issue was proper should 
again be reviewed.  In the event that 
the overpayment is found to have been 
properly created, the Committee should 
again consider the Veteran's request 
for waiver, to include review of any 
evidence not previously considered.  
If upon completion of the requested 
action, any issue on appeal remains 
denied, the Veteran (and his 
representative) should be provided 
with a SSOC that should include the 
pertinent law and regulations 
pertaining to the creation issue.  
Thereafter, the Veteran should be 
afforded a reasonable period of time 
within which to respond thereto.





(CONTINUED ON NEXT PAGE)


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


